FILED
                              NOT FOR PUBLICATION                             AUG 15 2014

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LEI LIU,                                           No. 11-73249

                Petitioner,                        Agency No. A089-750-464

  v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

          Lei Liu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence findings of fact and de

novo questions of law. Jiang v. Holder, 611 F.3d 1086, 1091 (9th Cir. 2010). We

deny in part and grant in part the petition for review, and we remand.

      Substantial evidence supports the denial of Liu’s CAT claim, because he has

not shown it is more likely than not he will be tortured by or with the consent or

acquiescence of the government of China if he is returned. See Zheng v. Holder,

644 F.3d 829, 835 (9th Cir. 2011).

      The record compels the conclusion that the harms Liu suffered due to his

resistance to China’s coercive population control policies rose to the level of

persecution. See Jiang, 611 F.3d at 1095-97 (mistreatment including petitioner’s

detention and partner’s forced abortion compelled finding that harm rose to the

level of persecution). Thus, we grant the petition for review as to Liu’s asylum and

withholding of removal claims, and remand for further proceedings consistent with

this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part; and

REMANDED.




                                          2                                       11-73249